Opinion
Per Curiam,
Appellant filed a PCHA petition in the court below attacking the validity of his guilty pleas. The PCHA court granted petitioner the right to appeal, but did not pass upon the validity of the guilty pleas. In such cases, the PCHA court should permit an amended petition, setting forth all claims petitioner wishes to raise with respect to his conviction and sentence, and proceed to hear them if nonfrivolous and not clearly refuted by the record. Commonwealth v. Lowery, 438 Pa. 89, 263 A. 2d 332 (1970); Commonwealth v. Williams, 216 Pa. Superior Ct. 355, 267 A. 2d 880 (1970).
Order reversed and record remanded for proceedings consistent with this opinion.
Wright, P. J., dissents.